DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 are directed to the calculation or equation to determine the predetermined constant value but does not include the actual equation as presented in the application specification under paragraph [0058].  It would provide further clarity to claims 3, 4 and dependent claims with respect to the parameters involved in calculating the constant value, if the equation is presented in the claims and define the variables of the equation.  
Therefore, it is suggested that claims 3 and 4 include the following equation:
    PNG
    media_image1.png
    39
    213
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 and 20 include “tip portion is inserted into a subject”, which claims the “subject”.  It is suggested claim language be modified to “tip portion is adapted to be inserted into a subject”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al. (20130039147) in view of Boctor et al. (10806346) and further in view of Nakatsuka et al. (20160058290).  
With respect to claim 1, Witte et al. teach of a photoacoustic image generation apparatus comprising a light guide that guides light or a light-beam source and a photoacoustic wave generation portion  that absorbs the light guided by light guide and generates photoacoustic waves [0011, 0012].  Witte et al. therefore teach of a light beam source 102, light-transmitter/sound reflector 104, sound-generator/receiver 106, and controller 108 where the light beam source 102 is a laser that produces pulsed light beam than be directed to a sample and the wavelength and energy of the pulsed light beam are sufficient to cause the sample to exhibit the photoacoustic effect as the sample receives the pulsed light beam [0106]. Witte et al. teach of an ultrasound probe that detects the photoacoustic waves emitted from the wave generation portion and detects reflected acoustic waves reflected by the transmission of acoustic waves to the subject [0125].  Witte et al. teach of ultrasound detector portion 12 receiving photoacoustic waves and reflected from ultrasound reflector 22 and provides real-time simultaneous and co-registered PE and PA imaging [0131].  Witte et al. therefore teach of generating a B-mode acoustic image on the basis of reflected acoustic waves detected by the probe and generating a photoacoustic image on the basis of the photoacoustic waves detected by the probe, and outputting a display image by synthesizing the B mode acoustic image and the photoacoustic image or the simultaneous acquisition of both ultrasonic data and photoacoustic data [0125].  
With respect to claims 1 and 20, Witte et al. do not explicitly teach of a needle insert or insert with a tip portion.  In a similar field of endeavor Boctor et al. teach of a combined ultrasound and optical based imaging system for tracking than includes the use of needle tip tracking (see examples 6 and 7, fig. 42, col. 32 lines 19-27 lines 46-59).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Boctor et al. to modify the previous references to allow surgeon to more accurately and effectively detect and track tool intraoperatively, reach their target and more safely perform the surgical task (Boctor, col. 32 lines 13-21).  
With respect to claim 1, Witte et al. do not explicitly teach of controlling a detection frequency of the photoacoustic waves.  In a similar field of endeavor Nakatsuka et al. teach of a photoacoustic imaging system with a light source driving portion driving the light source portion by supplying current to the light source portion, a control portion controlling driving of the light source driving portion and a probe including the detection portion [0017].  Nakatsuka et al. teach of a controlling the driving of the light source driving portion so that the pulsed light has the pulse width on the basis of information of the maximum frequency of the acoustic wave detected by the probe [0017].  Nakatsuka et al. teach of the photoacoustic imager to include an imager body portion having a control portion arranged with a plurality of probes where the maximum frequencies of the acoustic wave are different from each other  and control portion is configured to acquire information of the maximum frequencies of the acoustic wave when the probes are connected to the imager body portion [0018].  Nakatsuka et al. further teach of the frequency being controlled where the photoacoustic mage is generated on the basis of a resolution of the acoustic image where the resolution is increased as the frequency of the acoustic wave is increased and further control of the frequency where the frequency is reduced when the resolution is reduced [0023, 0064].  Therefore, with respect to claim 2, Nakatsuka et al. teach controlling the frequency of the waves to be higher as the resolution of the acoustic image becomes higher [0064].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Nakatsuka et al. to modify Witte et al. and Boctor et al. to enable the specimen to efficiently generate an acoustic wave and to provide a photoacoustic imager than can improve the signal-to-noise ratio of the detection signal [Nakatsuka, 0025].  
With respect to claims 3-6, Witte et al .do not teach of frequency limits and the relationship with the resolution.  Nakatsuka et al. teach of processing the minimum resolution of the acoustic image and a lower limit frequency or minimum frequency in deciding the constant value or comparison to reference [0066-0069].  Nakatsuka et al. teach of determining the MPE or maximum permissible exposure and the exposure of light applied from the light source portion to skin is smaller than the MPE value or a constant or reference value [0074].  With respect to claims 7-10, Witte et al do not explicitly teach of the reducing the image.  Nakatsuka et al. teach of reducing the photoacoustic image or reducing the resolution by setting the detection frequency of the waves as the predetermined upper limit value or maximum frequency and synthesize the reduced image [0023, 0090].  With respect to claims 11-14, Witte et al. do not explicitly teach of the upper limit values and the center frequency.  Nakatsuka et al. teach of upper limit value to be set to or equal or less than center frequency (as shown in figure 5) with fmax less than or equal to center frequency [0066].  With respect to claims 17-19, Witte et al. teach of probe detecting acoustic waves for acoustic image and photoacoustic waves for generating photoacoustic image and displaying the two images or real-time simultaneous and co-registered PE and PA imaging [0131, 0174, 0185].  Witte et al. therefore teach of synchronizing light pulses with sound pulses allowing acoustic pulses to be detected relative to the pulse echo pulses and the resulting images by two different imaging modalities work simultaneously to provide more image-producing data and better images [0123, 0125]. 
It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Nakatsuka et al. to modify Witte et al. and Boctor et al. to enable the specimen to efficiently generate an acoustic wave and to provide a photoacoustic imager than can improve the signal-to-noise ratio of the detection signal [Nakatsuka, 0025].  
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al. in view of Boctor et al. in view of Nakatsuka et al. and further in view of Li et al. (9055869).  The previous references do not teach of the reference table.  In a similar field of endeavor Li et al. teach of determining photoacoustic parameters from photoacoustic measurements based on a look-up table, database or other reference including frequency and other physiological parameters (col. 25 lines 10-25).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Li et al. to modify the previous teaching to effectively determine various physiological parameters from the photoacoustic peaks for more accurate monitoring and diagnoses (Li et al. col. 1 lines 14-16).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/               Primary Examiner, Art Unit 3793